[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE BY DEFENDANT KAESTLE BOOS ASSOCIATES, INC. (#145.80)
The plaintiff is a teacher at the McGee Middle School in Berlin, Connecticut. She has served in this capacity since 1969. In 1995 and 1996, an extension to the existing school was constructed for classrooms, laboratories and other school facilities. The defendant Kaestle Boos Associates, Inc. (KB), was the project architect. The plaintiff claims in her January 2001 complaint against KB and others that the construction resulted in "sick building" syndrome which has caused her numerous and serious health problems.
On November 6, 2001, KB moved to strike the eighth and ninth counts of the plaintiff's complaint on the grounds that such counts are insufficient as a matter of law. CT Page 902
The plaintiff in opposition to the motion to strike has filed a memorandum asserting that KB's motion is untimely. KB's initial response to the complaint had been by way of a request to revise filed April 26, 2001 (#114). The plaintiff's objection to the request to revise was sustained by order of the court dated September 25, 2001 (#140). On September 24, 2001, the court entered a case scheduling order (#141) directing that the pleadings be closed by October 30, 2001. KB's motion to strike is dated November 5, 2001, and it was filed November 6, 2001. No additional time was requested for the purpose of filing the motion. It is untimely and is denied on that basis. See State of Connecticut v.Sinchak, Superior Court, judicial district of Waterbury, Docket No. CR 207969 (August 8, 1995, Murray, J.).
The plaintiff seeks a default against the defendant which the court declines to enter. The defendant KB is ordered to file an answer within seven days of the date of this decision.
ROBERT McWEENY, J.